DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1) in view of Almoumen (US 2018/0133400 A1) and Mandro et al. (US 2004/0135078 A1).
With regard to claims 1, 4, 5, and 10, Piehl et al. teach a plunger system for a measured delivery of a liquid medicament from a syringe of a type having a tubular barrel extending along an axis and terminating at a needle adapter and including a closely fitting plunger activated 
With regard to claims 2 and 3, the proximal end of the plunger is flat (Fig. 10).  The syringe is capable of being removed from the housing and having the plunger directly pressed by thumb, additionally while in the housing the user’s fingers hold the barrel via the housing and the user’s thumb is capable of pressing the plunger via connection to the trigger.
With regard to claim 6, the diameter of the barrel is fixed and the area would necessarily be used to calculate volume.
With regard to claim 11, see [0157], the motor can be powered by a cable or battery which would both include electrical connection which connect to the motor and are taken as electrical connectors of the housing.
With regard to claims 12 and 13, see motor 151 which rotates gear 154 which engages with 155 (Figs. 11 and 12), as combined with Almoumen the gear rack is directly formed on the plunger which extends within the barrel.
With regard to claim 14, the battery pack 152 is also considered as part of the motor unit.
.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1),  and Mandro et al. (US 2004/0135078 A1) as applied to claim 1 above, and further in view of Cane (US 2010/0057014 A1).
With regard to claims 20 and 22, Piehl et al. teach a device substantially as claimed but is silent as to how the piston is attached to the plunger and the material of the plunger.  However, Cane teaches a plunger for use in an injection device in which the plunger can be made of thermoplastic and attached to an elastomeric gasket via a variety of connections including a twist lock see Figs. 4f and 4g ([0045], [0069]-[0072]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thermoplastic material and a twist lock connection in Piehl et al. as Cane teaches such are effective for the material and connection of a plunger and would yield the same predictable result.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), and Mandro et al. (US 2004/0135078 A1) as applied to claim 1 above, and further in view of Dlugos et al. (US 2006/0211912 A1).
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), and Mandro et al. (US 2004/0135078 A1) as applied to claim 4 above, and further in view of Trombly et al. (US 2013/0204202 A1).
With regard to claim 23, Piehl et al. teach a device substantially as claimed but do not disclose a near field sensor to read a tag on the syringe.  However, Trombly et al. teach a housing to include a control module which can include a NFC 32 to read a tag 34 which transmits information regarding the type of fluid in the container to enhance safety by ensuring the proper fluid is delivered (Fig. 5, [0045], [0050]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a near field sensor and tag system in Piehl et al. as Trombly et al. teach this is beneficial for fluid identification and enhances safety.

Claims 1-6, 10-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1) in view of Almoumen (US 2018/0133400 A1) and Bohm (US 2008/0152507 A1).
With regard to claims 1, 4, 5, 10, and 19, Piehl et al. teach a plunger system for a measured delivery of a liquid medicament from a syringe of a type having a tubular barrel extending along an axis and terminating at a needle adapter and including a closely fitting plunger activated elastomeric piston, the plunger system comprising: a single-piece plunger shaft slidably received to move along the axis within the tubular barrel (exemplary Fig. 10 plunger 41 see piston at the distal end within barrel 48); at least one sensor element attached to the plunger shaft and adapted to communicate with an electronic sensor fixed with respect to the tubular barrel to provide direct measurement of motion of the plunger shaft along the axis with respect to the tubular barrel to provide an electronic signal indicating movement of the plunger shaft ([0156] a linear encoder is attached to the plunger shuttle which communicates with a sensor on the housing 62 to calculate the travel of the plunger, which can be used to calculate volume dispensed, and display that to the user, see display 90 in Fig. 9, [0155]); a motor unit including an electrical motor and driver adapted to engage the plunger shaft at multiple points of contact along the length of the plunger shaft to move the plunger shaft along the axis (Fig. 11 motor 151, driver 154 is part of the motor and contacts the plunger at multiple points of contacts along 155 which is taken as part of the plunger [0157]).  Piehl et al. teach a plunger shaft which is in contact with the driver but does not disclose the contact range extends within and outside the barrel.  However, Almoumen discloses an injector in which various systems can equivalently be used to drive the plunger, one of which includes a plunger shaft which has a driver contact range which extends both within and outside of the barrel (Fig. 3 plunger 18 incorporates the rack to be driven by the gear, [0063]), in other embodiments the plunger is driven by additional components (exemplary Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the driver of Piehl et al. directly contact the plunger shaft such that the portion that is contacted extends into the barrel as in Almoumen as Almoumen teach this to be an effective equivalent delivery mechanism and would yield the same predictable result.  The shuttle would be removed and the device would be simplified by only having one plunger shaft component, the rack would be formed directly on the plunger as taught by Almoumen, further this effectively would be forming in one piece an article which was previously formed in two pieces which involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Piehl et al. teach a marker on the piston and a sensor on the housing ([0157]) and that equivalently various types of sensors could be used to determine position and volume including optical ([0217]) but does not specifically disclose gradations on the plunger and using a capacitive sensor.  However, Bohm teaches using a 
With regard to claim 2, see Fig. 10 see 41 extending out of the proximal end of barrel 48 and is manually moved via trigger 37.

With regard to claim 6, the diameter of the barrel is fixed and the area would necessarily be used to calculate volume.
With regard to claim 11, see [0157], the motor can be powered by a cable or battery which would both include electrical connection which connect to the motor and are taken as electrical connectors of the housing.
With regard to claims 12 and 13, see motor 151 which rotates gear 154 which engages with 155 (Figs. 11 and 12).
With regard to claim 14, the battery pack 152 is also considered as part of the motor unit.
With regard to claim 15, see Figs. 13A and 13B lever 127 engages the housing portions, when the housing is closed the motor is engaged with the plunger, when the lever is open the housing is open and the syringe and plunger may be removed to disengage the motor from the plunger.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), and Bohm (US 2008/0152507 A1) as applied to claim 1 above, and further in view of Cane (US 2010/0057014 A1).
With regard to claims 20 and 22, Piehl et al. teach a device substantially as claimed but is silent as to how the piston is attached to the plunger and the material of the plunger.  However, Cane teaches a plunger for use in an injection device in which the plunger can be made of .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), and Bohm (US 2008/0152507 A1) as applied to claim 1 above, and further in view of Dlugos et al. (US 2006/0211912 A1).
With regard to claim 21, Piehl et al. teach a device substantially as claimed and that pressure may be sensed ([0208], [0209]) but do not specifically disclose a sensor between the piston and plunger.  However, Dlugos et al. teach a sensor located between the piston and plunger to sense the fluid pressure within the barrel (Fig. 37 426 positioned between 402 and 408, which ultimately also is detecting the pressure of 402 on 408).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor in Piehl et al. as in Dlugos et al. as this would yield the same predictable result of providing a pressure reading to ensure undesired fluid pressures are not applied.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), and Bohm (US 2008/0152507 A1) as applied to claim 4 above, and further in view of Trombly et al. (US 2013/0204202 A1).


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783